Citation Nr: 1713273	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-31 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from the January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran appeared at an April 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in January 2016 and was remanded for further development.


FINDING OF FACT

The evidence establishes that the Veteran's service connected disabilities do preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5102, 5103(A), 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Board is granting the claim. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Compliance with Prior Board Remand

The Board observes that this case was previously remanded by the Board in January 2016.  The purpose of this remand was to obtain outstanding Social Security Administration (SSA) disability records.  Specifically, the January 2016 Board remand noted that SSA stated in its June 2014 negative response that only the Veteran's medical records have been destroyed and did not mention the administrative decisions the Board requested.  Upon remand, the Board received a second negative response in February 2016 from SSA stating that the Veteran's records do not exist and further efforts to obtain them would be futile as the medical records have been destroyed.  Although it is unclear whether or not the Veteran's administrative decisions have also been destroyed, the Board is granting the claim.  Thereby, any error in not retrieving the Veteran's SSA records in their entirety is harmless and will not be further discussed.

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his service connected disabilities.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from DAV.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. TDIU Generally

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.
In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether his or her service connected disabilities, alone, are of sufficient severity to produce unemployability.  Factors to be considered are the Veteran's "education, employment history and vocational attainment."  See 38 C.F.R. § 4.16(b).  

V. Analysis

The Board finds that the Veteran's service connected disabilities do preclude him from securing or following a substantially gainful occupation.

The Veteran asserts that he is unemployable as a direct result of the combined effect of his service connected disabilities.  The Veteran is currently service connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 40% disabling; peripheral neuropathy of the left lower extremity, evaluated as 40% disabling; residuals of a shell fragment wound of the abdomen, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; diabetes mellitus type II, evaluated as 10 % disabling; right lower extremity (femoral nerve), evaluated as 10 percent disabling; left lower extremity (femoral nerve), evaluated as 10 percent disabling; and malaria, evaluated as 0 percent disabling.  His combined rating is 90 percent.

Specifically, the Veteran contends that he is unable to obtain or maintain employment due to chronic pain, the inability to stand or walk for prolonged periods of time, numbness in his feet, and irritability.  

During his April 2014 Board hearing, the Veteran stated that he completed high school and attended a mining and technology college. However, he did not obtain a collegiate degree and never worked in the coal mining industry.  The Veteran's last full time employment was in 1998 in the construction industry.  In this position, the Veteran performed varying duties including both physical and sedentary labor.  The Veteran left this job due to his physical disabilities, specifically pain and issues with his feet.

In May 2009, the Veteran underwent a PTSD VA exam.  The Veteran stated that he became unemployed as a result of his physical problems and denied that his unemployment was due to his PTSD.  However, the Veteran stated that his irritability and pessimism has affected his reliability and productivity.   The examiner stated that the Veteran's PTSD symptoms reduce his flexibility in working at other jobs that would be less physically stressful as he has an irritable temperament and concentration problems as a result of his PTSD. 

In May 2010, the Veteran underwent a general medical VA exam.  This examiner noted that the Veteran has continued to control his diabetes with diet and lifestyle.  The examiner stated that the Veteran's diabetes and peripheral neuropathy in his lower extremity bilaterally seem to exert mild to moderate effects on functioning in relation to physical type activities and mild effects upon functioning in relation to sedentary type activities.  

The May 2010 examiner additionally stated that the Veteran's service connected residuals of a shell fragment wound to the abdomen and residuals of malaria do not significantly affect functioning at all at the time of the exam.  

The Veteran also had a May 2010 PTSD VA examination.  The Veteran discussed increased problems with depression and irritability as a result of pain and limitations in doing what he used to be able to do.  He also stated that he worries a lot, has problems sleeping, has difficulty socializing, and prefers to be by himself.  In fact, the Veteran stated that he has no friends, has never socialized much, and gets out even less as a result of his physical problems.  The Veteran reported that he can only tolerate his children and grandchildren for a short period of time.  Additionally, the Veteran reported episodes of violence including throwing food and slamming doors. 

At this exam, the Veteran noted that he also has had memory problems (forgetting what he is supposed to do, why he goes into a room, items on a short shopping list).   Furthermore, his PTSD symptoms include persistent re-experiencing the traumatic events he experienced in Vietnam, avoidance of stimuli associated with the trauma and numbing of general responsiveness, symptoms of increased arousal, and chronic onset of irritability, sleep problems, and social isolation.  The examination report noted that the Veteran's PTSD symptoms have worsened as his physical limitations have increased. 

The May 2010 examiner concluded that although the Veteran's PTSD is not considered by itself to make him unemployable, his PTSD symptoms of irritability have increased, in part due to pain and limitations, to the extent that it might intermittedly decrease work efficiency. 

The Veteran underwent a December 2013 and February 2015 VA examination for his diabetic sensory-motor peripheral neuropathy.  Both examiners stated that the Veteran's peripheral neuropathy have no functional impact on the Veteran's ability to work. 

At his May 2014 Board hearing, the Veteran testified about the functional limitations caused by his service connected disabilities.  Regarding his PTSD, the Veteran stated that he has been having more nightmares and increasingly not sleeping well.  Additionally, the Veteran stated that the pain from his neuropathy in his lower extremities wakes him up at night.  The Veteran's wife also testified to the fact that the Veteran's sleeping patterns have worsened over the years.  The Veteran stated that if he stands for a long period of time, his feet become numb.  Additionally, as a result of his peripheral neuropathy, he cannot go up any stairs.   The Veteran explained that when he drives he has to constantly keep his feet moving to prevent numbness that could interfere with hitting the brakes in an emergency.  Finally, the Veteran reported constant pain throughout the day.

In July 2015, the Veteran had an additional VA diabetic sensory-motor peripheral neuropathy exam.  The Veteran reported that he has numbness and tingling in his feet.  He reported that he has constant pain to his bilateral feet that he describes as alternating between burning and a sharp pain.  Although the Veteran stated that he is independent with all activities of daily living, he noted that he is unable to stand for a shower because of decreased balance and as a result of his feet not supporting him.  The Veteran also reported that he recently fell after stepping off a ramp because he was unable to feel his feet. 
The examiner concluded that the Veteran walks with an unsteady, imbalanced gait that could pose a potential safety risk in an occupational environment.  Additionally, the Veteran has absent sensation to both his feet which could pose a safety risk in the operation of heavy machinery or driving.  It was stated that the Veteran would not be able to safely complete heavy physical labor that would require climbing of ladders, prolonged standing or walking, or heavy lifting due to the absent sensation of his feet and unsteady gait.  The examiner did, however, conclude that the Veteran would have minimal difficulty completing sedentary tasks. 

The Board finds that the combined effect of the Veteran's service connected disabilities, mainly his PTSD and diabetic peripheral neuropathy, preclude him from securing or following a substantially gainful occupation.  Specifically, the July 2015 VA examination opined that the Veteran is incapable of performing physical labor, or even driving, without severe safety risks.  Additionally, although the July 2015 examiner stated that the veteran would have minimal difficulty completing sedentary tasks, this examiner was only examining the Veteran's physical disabilities in rendering this opinion.  However, the Veteran's May 2010 PTSD VA examination stated that the Veteran's irritability, specifically directed at other people, might intermittedly decrease work efficiency.  Additionally, the May 2010 examination noted that the Veteran also experiences social isolation, memory problems, violent outbursts, and increased problems with depression ad irritability.

The determination of whether a veteran is employable is a legal determination, rather than a medical determination.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "applicable regulations place responsibility for the ultimate TDIU determination on the VA [adjudicator], not a medical examiner.").  

Thereby, when taken together, the evidence of record warrants entitlement to a TDIU. 




ORDER

Entitlement to a TDIU is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


